                  Case 21-10527-JTD          Doc 335      Filed 04/22/21      Page 1 of 1

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11
CARBONLITE HOLDINGS LLC, et al.,                              Case No. 21-10527 (JTD)
                    Debtor.                                   (Jointly Administered)

       MOTION AND ORDER FOR ADMISSION PRO HAC VICE OF JENNIFER Y. LEE
        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of Jennifer Y. Lee of the law firm Hogan Lovells US LLP to represent the Official Committee of
Unsecured Creditors in the above-captioned chapter 11 bankruptcy cases and any related adversary
proceedings.


Dated: April 22, 2021                                   /s/ Stanley B. Tarr
       Wilmington, Delaware                             Regina Stango Kelbon (DE No. 5444)
                                                        Stanley B. Tarr (DE No. 5535)
                                                        Jose F. Bibiloni (DE No. 6261)
                                                        BLANK ROME LLP
                                                        1201 Market Street, Suite 800
                                                        Wilmington, Delaware 19801
                                                        (302) 425-6400
                                                        Proposed Counsel to the Official Committee of
                                                        Unsecured Creditors

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of the State of New York, and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course
of this action. I also certify that I am generally familiar with this Court’s Local Rules and with the Standing
Order for District Court Fund revised 8/30/16. I further certify that the annual fee of $25.00 has been paid
to the Clerk of Court for District Court.

                                                        /s/ Jennifer Y. Lee
                                                        Jennifer Y. Lee
                                                        HOGAN LOVELLS US LLP
                                                        390 Madison Avenue
                                                        New York, NY 10017
                                                        (212) 918-3584
                                                        jennifer.lee@hoganlovells.com

                ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

        IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




     Dated: April 22nd, 2021                                    JOHN T. DORSEY
     Wilmington, Delaware                                       UNITED STATES BANKRUPTCY JUDGE
